Case: 17-12413   Date Filed: 12/06/2017   Page: 1 of 2


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-12413
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:16-cr-00241-CG-N-2



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

RAYMON RASHAUN BLACK,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Alabama
                      ________________________

                            (December 6, 2017)

Before MARCUS, ROSENBAUM and NEWSOM, Circuit Judges.

PER CURIAM:
              Case: 17-12413     Date Filed: 12/06/2017   Page: 2 of 2


      William Gregory Hughes, appointed counsel for Raymon Rashaun Black in

this direct criminal appeal, has moved to withdraw from further representation of

the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Black’s conviction and sentence are

AFFIRMED.




                                         2